SHARP, W., J.
Enrique and Amparo Gabino, individually and as parents and guardians of Erika Gabino, their daughter, appeal from a final summary judgment in favor of Orange County. They sued Orange County and the Orange County School Board for the severe injuries Erika, then 16 years old, received when she was hit by a car while walking in the street on her way to attend Dr. Phillips High School, in Orange County. We affirm.
The Gabinos argue that Orange County had a duty to provide safe access to its public schools and that it failed that duty by not providing or extending sidewalks to the high school, or providing other safe access. We think the doctrine of sovereign immunity bars recovery in this case against Orange County. Absent a hidden trap or known dangerous condition not readily apparent to a person who could be injured by the condition, a governmental entity does not owe a duty to a person injured by an obvious and open condition, such as in this case, a street where vehicular traffic is expected to travel. See Kaisner v. Kolb, 543 So.2d 732 (Fla.1989); City of St. Petersburg v. Collom, 419 So.2d 1082 (Fla.1982); Department of Transportation v. Wallis, 659 So.2d 429 (Fla. 5th DCA 1995), disapproved on other grounds, Department of Educ. v. Roe, 679 So.2d 756 (Fla.1996).
AFFIRMED.
PETERSON and TORPY, JJ., concur.